       Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 1 of 24



 1   Matthew R. Bainer, Esq. (SBN 220972)
     THE BAINER LAW FIRM
 2   1901 Harrison St., Suite 1100
     Oakland, California 94612
 3   Telephone: (510) 922-1802
     Facsimile:    (510) 844-7701
 4   mbainer@bainerlawfirm.com
 5   Attorneys for Plaintiff Hector Ibanez
 6   David Mara, Esq. (SBN 230498)
     Jamie Serb, Esq. (SBN 289601)
 7   Tony Roberts, Esq. (SBN 315595)
     MARA LAW FIRM, PC
 8   2650 Camino Del Rio North, Suite 205
     San Diego, California 92108
 9   Telephone: (619) 234-2833
     Facsimile: (619) 234-4048
10
     Attorneys for Plaintiffs
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
     HECTOR IBANEZ, individually and on                Case No. 3:16-cv-07039-WHO
14   behalf of others similarly situated,              Consolidated with 3:17-cv-04009-JSC

15                  Plaintiff,                       FIRST AMENDED CLASS ACTION
                                                     COMPLAINT
16          vs.
                                                     (1) Violation of California Labor Code §§ 510
17   XPO LAST MILE, INC., a Georgia                      and 1198 (Unpaid Overtime);
     corporation; and DOES 1 through 100,            (2) Violation of California Labor Code
18   inclusive,                                          §§ 1194, 1197, and 1197.1 (Unpaid
                                                         Minimum Wages);
19                  Defendants.                      (3) Violation of California Labor Code
                                                         §§ 226.7 and 512(a) (Unpaid Meal Period
20                                                       Premiums);
                                                     (4) Violation of California Labor Code § 226.7
21                                                       (Unpaid Rest Period Premiums);
                                                     (5) Violation of California Labor Code §§ 201
22                                                       and 202 (Wages Not Timely Paid Upon
                                                         Termination);
23                                                   (6) Violation of California Labor Code §
                                                         226(a) (Non-Compliant Wage Statements);
24                                                   (7) Violation of California Labor Code § 2802
                                                         (Reimbursement of Business Expenses);
25                                                   (8) Violation of California Business &
                                                         Professions Code §§ 17200, et seq.; and,
26                                                   (9) Violations of the Labor Code Private
                                                         Attorneys General Act of 2004 (“PAGA”)
27
                                                     Jury Trial Demanded
28


                                    FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 2 of 24



 1          Plaintiff, individually and on behalf of all other members of the public similarly

 2   situated, alleges as follows:

 3                                    JURISDICTION AND VENUE

 4           1.     This class action is brought pursuant to California Code of Civil Procedure

 5   section 382. The monetary damages and restitution sought by Plaintiff exceed the minimal

 6   jurisdiction limits of the Superior Court and will be established according to proof at trial.

 7           2.     This Court has jurisdiction over this action pursuant to the California

 8   Constitution, Article VI, section 10. The statutes under which this action is brought do not

 9   specify any other basis for jurisdiction.

10           3.     This Court has jurisdiction over all Defendants because, upon information and

11   belief, Defendants are either citizens of California, have sufficient minimum contacts in

12   California, or otherwise intentionally avail themselves of the California market so as to render

13   the exercise of jurisdiction over them by the California courts consistent with traditional

14   notions of fair play and substantial justice.

15           4.     Venue is proper in this Court because Defendants employed Plaintiff and other

16   class members and continue to employ other class members in this county and thus a

17   substantial portion of the transactions and occurrences related to this action occurred in this

18   county. Cal. Civ. Proc. Code § 395.

19                                               THE PARTIES

20           5.     Plaintiff HECTOR IBANEZ is a resident of Ontario, California, in San

21   Bernardino County.

22           6.     Defendant XPO LAST MILE, INC. (“XPO”) was and is, upon information and

23   belief, a Georgia corporation and, at all times hereinafter mentioned, an employer whose

24   employees are engaged throughout this county, the State of California, or the various states of

25   the United States of America.

26           7.     Plaintiff is unaware of the true names or capacities of the Defendants sued

27   herein under the fictitious names DOES 1 through 100 but will seek leave of this Court to

28   amend the complaint and serve such fictitiously named Defendants once their names and
                                                     Page 1
                                     FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 3 of 24



 1   capacities become known.

 2             8.    Plaintiff is informed and believes, and thereon alleges, that DOES 1 through

 3   100 are the partners, agents, owners, shareholders, managers or employees of XPO at all

 4   relevant times.

 5             9.    Plaintiff is informed and believes, and thereon alleges, that each and all of the

 6   acts and omissions alleged herein were performed by, or are attributable to, XPO and/or

 7   DOES 1 through 100 (collectively “Defendants”), each acting as the agent, employee, alter

 8   ego, and/or joint venturer of, or working in concert with, each of the other co-Defendants and

 9   was acting within the course and scope of such agency, employment, joint venture, or

10   concerted activity with legal authority to act on the others’ behalf. The acts of any and all

11   Defendants represent and were in accordance with Defendants’ official policy.

12             10.   At all relevant times, Defendants, and each of them, ratified each and every act

13   or omission complained of herein. At all relevant times, Defendants, and each of them, aided

14   and abetted the acts and omissions of each and all the other Defendants in proximately causing

15   the damages herein alleged.

16             11.   Plaintiff is informed and believes, and thereon alleges, that each of said

17   Defendants is in some manner intentionally, negligently, or otherwise responsible for the acts,

18   omissions, occurrences, and transactions alleged herein.

19             12.   Plaintiff filed a Notice of Labor Code Violations Pursuant to Labor Code

20   Section 2699.3 with the Labor and Workforce Development Agency (“LWDA”). To date,

21   Plaintiff has not received notice that the LWDA will be taking action in response to Plaintiff’s

22   Notice.

23                                 CLASS ACTION ALLEGATIONS

24             13.   Plaintiff brings this action on his own behalf, as well as on behalf of each and

25   all other persons similarly situated, and thus, seeks class certification.

26             14.   All claims alleged herein arise under California law for which Plaintiff seeks

27   relief authorized by California law.

28
                                                    Page 2
                                    FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 4 of 24



 1           15.    Plaintiff’s proposed class consists of and is defined as follows:

 2          All individuals who did not contract with XPO LM, and (1) are “Drivers” that
            performed delivery services within the state of California during the Class Period
 3          for a Carrier, or (2) are “Helpers” with a California address and were/are
            associated with any Carrier that performed delivery services within the state of
 4          California during the Class Period. This Class expressly excludes those drivers
            and helpers who delivered goods that were tendered to them at the Macy’s
 5          warehouse located at 1200 Whipple Road, Union City, CA 94587 (“Class”).
             16.    Members of the Class will hereinafter be referred to as “class members.”
 6
             17.    Plaintiff reserves the right to redefine the Class and to add additional subclasses
 7
     as appropriate based on further investigation, discovery, and specific theories of liability.
 8
             18.    There are common questions of law and fact as to the class members that
 9
     predominate over questions affecting only individual members, including, but not limited to:
10
                    (a)     Whether Defendants required Plaintiffs and class members to work off-
11
                            the-clock without payment;
12
                    (b)     Whether Defendants required Plaintiffs and class members to work over
13
                            eight (8) hours per day, over twelve (12) hours per day, and/or over
14
                            forty (40) hours per week and failed to pay legally required overtime
15
                            compensation to Plaintiffs and class members;
16
                    (c)     Whether Defendants failed to properly calculate the “regular rate” of
17
                            pay on which Plaintiffs and class members’ overtime rate of pay was
18
                            based;
19
                    (d)     Whether Defendants failed to pay at least minimum wages for all hours
20
                            worked by Plaintiffs and class members;
21
                    (e)     Whether Defendants deprived Plaintiff and class members of meal
22
                            periods or required Plaintiff and class members to work during meal
23
                            periods without compensation;
24
                    (f)     Whether Defendants deprived Plaintiff and class members of rest
25
                            periods or required Plaintiff and class members to work during rest
26
                            periods without compensation;
27
                    (g)     Whether Defendants complied with wage reporting as required by
28
                                                    Page 3
                                     FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 5 of 24



 1                            California Labor Code section 226(a);

 2                  (h)       Whether Defendants failed to pay all vested and unused vacation pay

 3                            due to Plaintiffs and class members upon their discharge;

 4                  (i)       Whether Defendants failed to timely pay wages due to Plaintiff and

 5                            class members during their employment, including meal and rest period

 6                            premium wages;

 7                  (j)       Whether Defendants failed to timely pay wages due to class members

 8                            upon their discharge, including meal and rest period premium wages;

 9                  (k)       Whether Defendants’ failure to pay wages, without abatement or

10                            reduction, in accordance with the California Labor Code, was willful or

11                            reckless;

12                  (l)       Whether Defendants failed to reimburse Plaintiff and class members for

13                            business expenses incurred in the discharge of their work duties;

14                  (m)       Whether Defendants engaged in unfair business practices in violation of

15                            California Business & Professions Code sections 17200, et seq.; and,

16                  (n)       The appropriate amount of damages, restitution, or monetary penalties

17                            resulting from Defendants’ violations of California law.

18           19.    There is a well-defined community of interest in the litigation and the class is

19   readily ascertainable:

20                  (a)       Numerosity: The members of the class are so numerous that joinder of

21                            all members would be unfeasible and impractical. The membership of

22                            the entire class is unknown to Plaintiff at this time; however, the class is

23                            estimated to be over forty and the identity of such membership is readily

24                            ascertainable by inspection of Defendants’ employment records.

25                  (b)       Typicality: Plaintiff is qualified to, and will, fairly and adequately

26                            protect the interests of each class member with whom he has a well-

27                            defined community of interest, and Plaintiff’s claims (or defenses, if

28                            any) are typical of all Class Members’ as demonstrated herein.
                                                      Page 4
                                     FIRST AMENDED CLASS ACTION COMPLAINT
           Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 6 of 24



 1                  (c)   Adequacy: Plaintiff is qualified to, and will, fairly and adequately

 2                        protect the interests of each class member with whom he has a well-

 3                        defined community of interest and typicality of claims, as demonstrated

 4                        herein. Plaintiff acknowledges that he has an obligation to make known

 5                        to the Court any relationship, conflicts or differences with any class

 6                        member. Plaintiff’s attorneys, the proposed class counsel, are versed in

 7                        the rules governing class action discovery, certification, and settlement.

 8                        Plaintiff has incurred, and throughout the duration of this action, will

 9                        continue to incur costs and attorneys’ fees that have been, are and will

10                        be necessarily expended for the prosecution of this action for the

11                        substantial benefit of each class member.

12                  (d)   Superiority: The nature of this action makes the use of class action

13                        adjudication superior to other methods. A class action will achieve

14                        economies of time, effort, and expense as compared with separate

15                        lawsuits, and will avoid inconsistent outcomes because the same issues

16                        can be adjudicated in the same manner and at the same time for the

17                        entire class.

18                  (e)   Public Policy Considerations: Employers in the State of California

19                        violate employment and labor laws every day. Current employees are

20                        often afraid to assert their rights out of fear of direct or indirect

21                        retaliation. Former employees are fearful of bringing actions because

22                        they believe their former employers might damage their future

23                        endeavors through negative references and/or other means. Class

24                        actions provide the class members who are not named in the complaint

25                        with a type of anonymity that allows for the vindication of their rights at

26                        the same time as their privacy is protected.

27   ///

28   ///
                                                   Page 5
                                 FIRST AMENDED CLASS ACTION COMPLAINT
           Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 7 of 24



 1   ///

 2                                    GENERAL ALLEGATIONS

 3             20.   XPO is the largest provider of last mile logistics in North America. XPO has

 4   and continues to provide these services to clients throughout the state of California.

 5             21.   Defendants employed Plaintiff as a delivery truck Driver charged with

 6   delivering products to and on behalf of XPO customers throughout California.

 7             22.   In employing Plaintiff, Defendant’s misclassified him as an “independent

 8   contractor” and, on that basis, denied Plaintiff basic statutory rights and protections provided

 9   to all California employees and complained of more fully herein.

10             23.   Defendants continue to employ employees in the position of Driver, and similar

11   positions, who are similarly classified as “independent contractors” throughout California.

12             24.   Plaintiff is informed and believes, and thereon alleges, that at all times herein

13   mentioned, Defendants were advised by skilled lawyers and other professionals, employees

14   and advisors knowledgeable about California labor and wage law, employment and personnel

15   practices, and about the requirements of California law.

16             25.   Plaintiff is informed and believes, and thereon alleges, that employees were not

17   paid for all hours worked because all hours worked were not recorded.

18             26.   Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

19   should have known that Plaintiff and class members were entitled to receive certain wages for

20   overtime compensation and that they were not receiving certain wages for overtime

21   compensation.

22             27.   Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

23   should have known that Plaintiff and class members were entitled to receive at least minimum

24   wages for compensation and that, in violation of the California Labor Code, they were not

25   receiving at least minimum wages for work done off-the-clock.

26             28.   Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

27   should have known that Plaintiff and other class members were entitled to receive all meal

28   periods or payment of one (1) additional hour of pay at Plaintiff and other class members’
                                                    Page 6
                                    FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 8 of 24



 1   regular rate of pay when they did not receive a timely, uninterrupted meal period, and that

 2   they did not receive all meal periods or payment of one (1) additional hour of pay at Plaintiff

 3   and other class members’ regular rate of pay when they did not receive a timely, uninterrupted

 4   meal period.

 5           29.    Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

 6   should have known that Plaintiff and other class members were entitled to receive all rest

 7   periods or payment of one (1) additional hour of pay at Plaintiff and other class members’

 8   regular rate of pay when a rest period was missed, and that they did not receive all rest periods

 9   or payment of one (1) additional hour of pay at Plaintiff and other class members’ regular rate

10   of pay when a rest period was missed.

11           30.    Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

12   should have known that Plaintiff and other class members were entitled to receive complete

13   and accurate wage statements in accordance with California law. In violation of the California

14   Labor Code, Plaintiff and other class members were not provided with complete and accurate

15   wage statements.

16           31.    Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

17   should have known that Plaintiff and other class members were entitled to timely payment of

18   wages during their employment. In violation of the California Labor Code, Plaintiff and other

19   class members did not receive payment of all wages, including, but not limited to meal and

20   rest period premium wages, within permissible time periods.

21           32.    Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

22   should have known that terminated class members were entitled to timely payment of wages

23   upon termination. In violation of the California Labor Code, terminated class members did

24   not receive payment of all wages within permissible time periods.

25           33.    Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

26   should have known that class members were entitled to be fully reimbursed for all necessary

27   and reasonable business expenses incurred while completing their job duties. In violation of

28   the California Labor Code, Plaintiff and other class members did not receive reimbursement
                                                   Page 7
                                  FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 9 of 24



 1   for all expenses reasonably and necessarily incurred in the performance of their job duties.

 2            34.   Plaintiff is informed and believes, and thereon alleges, that at all times herein

 3   mentioned, Defendants knew or should have known that they had a duty to compensate

 4   Plaintiff and other members of the class, and that Defendants had the financial ability to pay

 5   such compensation, but willfully, knowingly, and intentionally failed to do so, and falsely

 6   represented to Plaintiff and other class members that they were properly denied wages, all in

 7   order to increase Defendants’ profits.

 8                                    FIRST CAUSE OF ACTION

 9             Violation of California Labor Code §§ 510 and 1198—Unpaid Overtime

10                                      (Against All Defendants)

11            35.   Plaintiff incorporates by reference and re-alleges as if fully stated herein each

12   and every allegation set forth above.

13            36.   California Labor Code section 1198 makes it illegal to employ an employee

14   under conditions of labor that are prohibited by the applicable wage order. California Labor

15   Code section 1198 requires that “. . . the standard conditions of labor fixed by the commission

16   shall be the . . . standard conditions of labor for employees. The employment of any employee

17   . . . under conditions of labor prohibited by the order is unlawful.”

18            37.   California Labor Code section 1198 and the applicable Industrial Welfare

19   Commission (“IWC”) Wage Order provide that it is unlawful to employ persons without

20   compensating them at a rate of pay either time-and-one-half or two-times that person’s regular

21   rate of pay, depending on the number of hours worked by the person on a daily or weekly

22   basis.

23            38.   Specifically, the applicable IWC Wage Order provides that Defendants are and

24   were required to pay Plaintiff and class members employed by Defendants, and working more

25   than eight (8) hours in a day or more than forty (40) hours in a workweek, at the rate of time-

26   and-one-half for all hours worked in excess of eight (8) hours in a day or more than forty (40)

27   hours in a workweek.

28            39.   The applicable IWC Wage Order further provides that Defendants are and were
                                                   Page 8
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 10 of 24



 1   required to pay Plaintiff and class members employed by Defendants, and working more than

 2   twelve (12) hours in a day, overtime compensation at a rate of two (2) times their regular rate

 3   of pay.

 4             40.   California Labor Code section 510 codifies the right to overtime compensation

 5   at one-and-one-half times the regular hourly rate for hours worked in excess of eight (8) hours

 6   in a day or forty (40) hours in a week or for the first eight (8) hours worked on the seventh day

 7   of work, and to overtime compensation at twice the regular hourly rate for hours worked in

 8   excess of twelve (12) hours in a day or in excess of eight (8) hours in a day on the seventh day

 9   of work.

10             41.   During the relevant time period, Plaintiff and class members worked in excess

11   of eight (8) hours in a day, in excess of twelve (12) hours in a day, and/or in excess of forty

12   (40) hours in a week. Despite this work, Defendant did not compensate Plaintiff and Class

13   members the applicable overtime compensation rate for this work.

14             42.   Defendants’ failure to pay Plaintiff and class members the unpaid balance of

15   overtime compensation, as required by California law, violates the provisions of California

16   Labor Code sections 510 and 1198, and is therefore unlawful.

17             43.   Pursuant to California Labor Code section 1194, Plaintiff and class members

18   are entitled to recover their unpaid overtime compensation, as well as interest, costs, and

19   attorneys’ fees.

20                                   SECOND CAUSE OF ACTION

21     Violation of California Labor Code §§ 1194, 1197, 1197.1—Unpaid Minimum Wages

22                                       (Against All Defendants)

23             44.   Plaintiff incorporates by reference and re-alleges as if fully stated herein each

24   and every allegation set forth above.

25             45.   At all relevant times, California Labor Code sections 1194, 1197 and 1197.1

26   provide that the minimum wage for employees fixed by the Industrial Welfare Commission is

27   the minimum wage to be paid to employees, and the payment of a wage less than the

28   minimum so fixed is unlawful. Defendants regularly required Plaintiff and class members to
                                                    Page 9
                                    FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 11 of 24



 1   work off-the-clock. Defendants did not pay at least minimum wages for all of these off-the-

 2   clock hours. Also, to the extent that these off-the-clock hours did not qualify for overtime

 3   premium payment, Defendants did not pay minimum wages for those hours worked off-the-

 4   clock in violation of California Labor Code sections 1194, 1197, and 1197.1.

 5           46.    Defendants’ failure to pay Plaintiff and class members the minimum wage as

 6   required violates California Labor Code sections 1194, 1197 and 1197.1. Pursuant to those

 7   sections, Plaintiff and class members are entitled to recover the unpaid balance of their

 8   minimum wage compensation, as well as interest, costs, and attorney’s fees.

 9           47.    Pursuant to California Labor Code section 1194.2, Plaintiff and class members

10   are entitled to recover liquidated damages in an amount equal to the wages unlawfully unpaid

11   and interest thereon.

12                                   THIRD CAUSE OF ACTION

13        Violations of California Labor Code §§ 226.7 and 512(a)—Unpaid Meal Period

14                                              Premiums

15                                      (Against All Defendants)

16           48.    Plaintiff incorporates by reference and re-alleges as if fully stated herein each

17   and every allegation set forth above.

18          49.     At all relevant times herein set forth, the applicable California Industrial

19   Welfare Commission (IWC) Wage Order(s) and California Labor Code sections 226.7 and

20   512(a) were applicable to Plaintiff’s and the other class members’ employment by Defendants

21   and each of them.

22          50.     At all relevant times herein set forth, California Labor Code section 226.7

23   provides that no employer shall require an employee to work during any meal period

24   mandated by an applicable order of the California Industrial Welfare Commission (IWC).

25          51.     At all relevant times herein set forth, California Labor Code section 512(a)

26   provides that an employer may not require, cause, or permit an employee to work for a period

27   of more than five (5) hours per day without providing the employee with a meal period of not

28   less than thirty (30) minutes, except that if the total work period per day of the employee is
                                                   Page 10
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 12 of 24



 1   not more than six (6) hours, the meal period may be waived by mutual consent of both the

 2   employer and the employee.

 3          52.     During the relevant time period, Plaintiff and other class members scheduled to

 4   work for a period of time no longer than six (6) hours, and who did not waive their legally

 5   mandated meal periods by mutual consent, were required to work for periods longer than five

 6   (5) hours without a meal period of not less than thirty (30) minutes.

 7          53.     During the relevant time period, Defendants willfully required Plaintiff and

 8   other class members to work during meal periods and failed to compensate them for work

 9   performed during meal periods. For example, Defendants had a policy and/or practice of

10   failing to schedule customer appointments and to properly coordinate employee schedules

11   such that Plaintiff and other class members were relieved of all duties and permitted to take

12   compliant meal breaks. Instead, Plaintiff and other class members were required to work

13   through meal periods, cut their meal periods short, suffer interruptions during meal periods,

14   and/or take meal periods after the fifth hour of work because of Defendants’ practices.

15   Defendants then failed to pay Plaintiff and other class members all meal period premiums due

16   pursuant to California Labor Code section 226.7.

17          54.     Defendants’ conduct violates applicable Industrial Welfare Commission (IWC)

18   Wage Order(s), and California Labor Code sections 226.7 and 512(a).

19          55.     Pursuant to the applicable Industrial Welfare Commission (IWC) Wage

20   Order(s) and California Labor Code section 226.7(b), Plaintiff and other class members are

21   entitled to recover from Defendants one (1) additional hour of pay at the employee’s regular

22   hourly rate of compensation for each work day that the meal period was not provided.

23                                  FOURTH CAUSE OF ACTION

24          Violation of California Labor Code § 226.7—Unpaid Rest Period Premiums

25                                      (Against All Defendants)

26          56.     Plaintiff incorporates by reference and re-alleges as if fully stated herein each

27   and every allegation set forth above.

28          57.     At all relevant times herein set forth, the applicable IWC Wage Order and
                                                   Page 11
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 13 of 24



 1   California Labor Code section 226.7 were applicable to Plaintiff’s and class members’

 2   employment by Defendants.

 3          58.       At all relevant times, California Labor Code section 226.7 provides that no

 4   employer shall require an employee to work during any rest period mandated by an applicable

 5   order of the California IWC.

 6          59.       At all relevant times, the applicable IWC Wage Order provides that “[e]very

 7   employer shall authorize and permit all employees to take rest periods, which insofar as

 8   practicable shall be in the middle of each work period” and that the “rest period time shall be

 9   based on the total hours worked daily at the rate of ten (10) minutes net rest time per four (4)

10   hours or major fraction thereof” unless the total daily work time is less than three and one-half

11   (3½) hours.

12          60.       During the relevant time period, Defendants required Plaintiff and class

13   members to work four (4) or more hours without authorizing or permitting a ten (10) minute

14   rest period per each four (4) hour period worked. As with meal periods, Defendants failure to

15   properly staff and coordinate customer appointments lead to their being unable to take

16   compliant rest breaks, even where they had knowledge about their rest break rights.

17   Defendants then failed to pay Plaintiff and class members the full rest period premium due

18   pursuant to California Labor Code section 226.7. As a result, Defendants failed to pay

19   Plaintiff and other class members rest period premiums in violation of California Labor Code

20   section 226.7.

21          61.       During the relevant time period, Defendants failed to pay Plaintiff and class

22   members the full rest period premium due pursuant to California Labor Code section 226.7.

23          62.       Defendants’ conduct violates the applicable IWC Wage Orders and California

24   Labor Code section 226.7.

25          63.       Pursuant to the applicable IWC Wage Order and California Labor Code section

26   226.7(b), Plaintiff and class members are entitled to recover from Defendants one (1)

27   additional hour of pay at the employee’s regular hourly rate of compensation for each work

28   day that the rest period was not provided.
                                                    Page 12
                                    FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 14 of 24



 1                                    FIFTH CAUSE OF ACTION

 2      Violation of California Labor Code §§ 201 and 202 – Wages Not Timely Paid Upon

 3                                             Termination

 4                                       (Against All Defendants)

 5           64.    Plaintiff incorporates by reference and re-alleges as if fully stated herein each

 6   and every allegation set forth above.

 7           65.    This cause of action is wholly derivative of and dependent upon the unpaid

 8   wage claims set forth for unpaid overtime wages, unpaid minimum wages, and unpaid meal

 9   and rest period premium wages, which remained unpaid upon termination of terminated class

10   members’ employment.

11           66.    At all times herein set forth, California Labor Code sections 201 and 202

12   provide that if an employer discharges an employee, the wages earned and unpaid at the time

13   of discharge are due and payable immediately, and that if an employee voluntarily leaves his

14   or her employment, his or her wages shall become due and payable not later than seventy-two

15   (72) hours thereafter, unless the employee has given seventy-two (72) hours previous notice of

16   his or her intention to quit, in which case the employee is entitled to his or her wages at the

17   time of quitting.

18           67.    During the relevant time period, Defendants willfully failed to pay class

19   members who are no longer employed by Defendants the earned and unpaid wages set forth

20   above, including but not limited to, overtime wages, minimum wages, and meal and rest

21   period premium wages, either at the time of discharge, or within seventy-two (72) hours of

22   their leaving Defendants’ employ.

23           68.    Defendants’ failure to pay those class members who are no longer employed by

24   Defendants their wages earned and unpaid at the time of discharge, or within seventy-two (72)

25   hours of their leaving Defendants’ employ, is in violation of California Labor Code sections

26   201 and 202.

27           69.    California Labor Code section 203 provides that if an employer willfully fails

28   to pay wages owed, in accordance with sections 201 and 202, then the wages of the employee
                                                   Page 13
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 15 of 24



 1   shall continue as a penalty from the due date, and at the same rate until paid or until an action

 2   is commenced; but the wages shall not continue for more than thirty (30) days.

 3             70.   Terminated class members are entitled to recover from Defendants the statutory

 4   penalty wages for each day they were not paid, at their regular hourly rate of pay, up to a

 5   thirty (30) day maximum pursuant to California Labor Code section 203.

 6                                    SIXTH CAUSE OF ACTION

 7        Violation of California Labor Code § 226(a)—Non-Compliant Wage Statements

 8                                       (Against All Defendants)

 9             71.   Plaintiff incorporates by reference and re-alleges as if fully stated herein each

10   and every allegation set forth above.

11             72.   At all material times set forth herein, California Labor Code section 226(a)

12   provides that every employer shall furnish each of his or her employees an accurate itemized

13   wage statement in writing, including, but not limited to, the name and address of the legal

14   entity that is the employer, total hours worked, and all applicable hourly rates.

15             73.   Defendants have intentionally and willfully failed to provide employees with or

16   retain complete and accurate wage statements. The deficiencies include, among other things,

17   failing to state all wages owed or paid including but not limited to, overtime wages, minimum

18   wages, and meal and rest period premium wages as a result of failing to properly record meal

19   period violations and/or premiums. Further, in violation of California Labor Code section

20   226(a), Defendants do not maintain on file a copy of the itemized statements provided to

21   employees or a computer-generated record that accurately shows gross wages earned for all

22   hours worked and not recorded, total hours worked by the employee as a result of working off

23   the clock and not recording those hours, the inclusive dates of the period for which the

24   employee is paid, the name and address of the legal entity that is the employer, and all

25   applicable hourly rates in effect during the pay period and the corresponding number of hours

26   worked at each hourly rate by the employee as required by California Labor Code section

27   226(a).

28             74.   As a result of Defendants’ violation of California Labor Code section 226(a),
                                                    Page 14
                                    FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 16 of 24



 1   Plaintiff and class members have suffered injury and damage to their statutorily protected

 2   rights.

 3             75.     Specifically, Plaintiff and class members have been injured by Defendants’

 4   intentional violation of California Labor Code section 226(a) because they were denied both

 5   their legal right to receive, and their protected interest in receiving, accurate, itemized wage

 6   statements under California Labor Code section 226(a). In addition, because Defendants

 7   failed to provide the accurate number of total hours worked on wage statements, Plaintiff has

 8   been prevented by Defendants from determining if all hours worked were paid and the extent

 9   of the underpayment. Plaintiff has had to file this lawsuit, conduct discovery, reconstruct time

10   records, and perform computations in order to analyze whether in fact Plaintiff was paid

11   correctly and the extent of the underpayment, thereby causing Plaintiff to incur expenses and

12   lost time. Plaintiff would not have had to engage in these efforts and incur these costs had

13   Defendants provided the accurate number of total hours worked. This has also delayed

14   Plaintiff’s ability to demand and recover the underpayment of wages from Defendants.

15             76.     Plaintiff and class members are entitled to recover from Defendants the greater

16   of their actual damages caused by Defendants’ failure to comply with California Labor Code

17   section 226(a), or an aggregate penalty not exceeding four thousand dollars ($4,000) per

18   employee.

19                                    SEVENTH CAUSE OF ACTION

20                   Violation of California Business & Professions Code § 2802, et seq.

21                                         (Against All Defendants)

22             77.     Plaintiff incorporates by reference and re-alleges as if fully stated herein each

23   and every allegation set forth above.

24             78.     Labor Code§ 2802 provides that "[a]n employer shall indemnify his or her

25   employee for all necessary expenditures or losses incurred by the employee in direct

26   consequence of the discharge of his or her duties."

27             79.     In order to discharge their duties for Defendants, Plaintiffs and Class Members

28   have incurred reasonable and necessary expenses in the course of completing their job duties,
                                                      Page 15
                                      FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 17 of 24



 1   which were not reimbursed by Defendants.

 2           80.    Plaintiffs and Class Members are entitled to reimbursement for these necessary

 3   expenditures, plus interest and attorneys' fees and costs, under Labor Code§ 2802.

 4                                  EIGHTH CAUSE OF ACTION

 5              Violation of California Business & Professions Code §§ 17200, et seq.

 6                                      (Against All Defendants)

 7           81.    Plaintiff incorporates by reference and re-alleges as if fully stated herein each

 8   and every allegation set forth above.

 9           82.    Defendants’ conduct, as alleged herein, has been, and continues to be, unfair,

10   unlawful and harmful to Plaintiff class members, and to the general public. Plaintiff seeks to

11   enforce important rights affecting the public interest within the meaning of Code of Civil

12   Procedure section 1021.5.

13           83.    Defendants’ activities, as alleged herein, are violations of California law, and

14   constitute unlawful business acts and practices in violation of California Business &

15   Professions Code sections 17200, et seq.

16           84.    A violation of California Business & Professions Code sections 17200, et seq.

17   may be predicated on the violation of any state or federal law. In the instant case, Defendants ’

18   policies and practices have violated state law in at least the following respects:

19                  (a)    Requiring non-exempt employees, including Plaintiff and class

20                         members, to work overtime without paying them proper compensation

21                         in violation of California Labor Code sections 510 and 1198 and the

22                         applicable Industrial Welfare Commission Order;

23                  (b)    Failing to pay at least minimum wage to Plaintiff and class members in

24                         violation of California Labor Code sections 1194, 1197 and 1197.1 and

25                         the applicable Industrial Welfare Commission Order;

26                  (c)    Failing to provide meal and rest periods or to pay premium wages for

27                         missed meal and rest periods to Plaintiff and class members in violation

28                         of California Labor Code sections 226.7 and 512 and the applicable
                                                   Page 16
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 18 of 24



 1                         Industrial Welfare Commission Order;

 2                  (d)    Failing to provide Plaintiff and class members with accurate wage

 3                         statements in violation of California Labor Code section 226(a) and the

 4                         applicable Industrial Welfare Commission Order;

 5                  (e)    Failing to reimburse Plaintiff and class members for all necessary and

 6                         reasonable business expenses incurred in the performance of their job

 7                         duties and

 8                  (f)    Failing to timely pay all earned wages to Plaintiff and class members in

 9                         violation of California Labor Code section 204 and the applicable

10                         Industrial Welfare Commission Order as set forth below.

11           85.    California Labor Code section 1198 makes it illegal to employ an employee

12   under conditions of labor that are prohibited by the applicable wage order. California Labor

13   Code section 1198 requires that “. . . the standard conditions of labor fixed by the commission

14   shall be the . . . standard conditions of labor for employees. The employment of any employee

15   . . . under conditions of labor prohibited by the order is unlawful.”

16           86.    California Labor Code section 204 requires that all wages earned by any person

17   in any employment between the 1st and the 15th days, inclusive, of any calendar month, other

18   than those wages due upon termination of an employee, are due and payable between the 16th

19   and the 26th day of the month during which the labor was performed, and that all wages

20   earned by any person in any employment between the 16th and the last day, inclusive, of any

21   calendar month, other than those wages due upon termination of an employee, are due and

22   payable between the 1st and the 10th day of the following month. California Labor Code

23   section 204 also requires that all wages earned for labor in excess of the normal work period

24   shall be paid no later than the payday for the next regular payroll period. During the relevant

25   time period, Defendants failed to pay Plaintiff and class members all wages due to them,

26   including, but not limited to, overtime wages, minimum wages, and meal and rest period

27   premium wages, within any time period specified by California Labor Code section 204.

28           87.    Pursuant to California Business & Professions Code sections 17200 et seq.,
                                                   Page 17
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 19 of 24



 1   Plaintiff and class members are entitled to restitution of the wages withheld and retained by

 2   Defendants during a period that commences four years prior to the filing of this complaint; a

 3   permanent injunction requiring Defendants to pay all outstanding wages due to Plaintiff and

 4   class members; an award of attorneys’ fees pursuant to California Code of Civil Procedure

 5   section 1021.5 and other applicable laws; and an award of costs.

 6                                   NINTH CAUSE OF ACTION

 7     Violations of the Private Attorneys General Act of 2004 (“PAGA”) (Labor Code §2698 et seq.)

 8                                      (Against All Defendants)

 9           88.    Plaintiff incorporates by reference and re-alleges as if fully stated herein each

10   and every allegation set forth above.

11           89.    Plaintiff, by virtue of his employment with Defendants, and Defendants’ failure

12   to reimburse for all business related expenses, and failure to provide meal and rest periods,

13   overtime compensation, all wages for all work performed at the statutory minimum agreed

14   upon rate, all compensation for rest periods, all straight time wages, all wages due each pay

15   period, and all wages due at termination, is an aggrieved employee with standing to brings an

16   action under the Private Attorney General Act (“PAGA”). Plaintiff, as representative of the

17   people of the State of California, will seek any and all penalties otherwise capable of being

18   collected by the Labor Commission and/or the Department of Labor Standards Enforcement

19   (DLSE). This includes, but is not limited to, each of the following statutes, as set forth in

20   Labor Code Section 2699.5, which provides that Section 2699.3(a) applies to any alleged

21   violation of the following provisions: Sections 201 through 203, 204, 205.5, 221, 222, 223,

22   224, 226, 226.2, 226.3, 226.7, 227.3, 510, 512, 558, 1174, 1194, 1197, 1197.1, 1198, 1199,

23   and 2802.

24           90.    Plaintiff is informed and believes that Defendant has violated and continues to

25   violate provisions of the California Labor Code and applicable Wage Orders related to meal

26   and rest periods, overtime compensation, wages for all work performed, all wages due at

27   termination, and reimbursement for expenses incurred during employment.

28           91.    Plaintiff, as a personal representative of the general public, will and does
                                                   Page 18
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 20 of 24



 1   hereby seek to recover any and all penalties for each and every violation shown to exist or to

 2   have occurred during the one-year period of filing this action, in an amount according to

 3   proof, as to those penalties that are otherwise only available to public agency enforcement

 4   actions. Funds recovered will be distributed in accordance with PAGA, with at least 75% of

 5   the penalties recovered being reimbursed to the State of California and the Labor and

 6   Workforce Development Agency (LWDA).

 7                                   REQUEST FOR JURY TRIAL

 8          Plaintiff requests a trial by jury.

 9                                       PRAYER FOR RELIEF

10          Plaintiff, on behalf of all others similarly situated, pray for relief and judgment against

11   Defendants, jointly and severally, as follows:

12          1.      For damages, unpaid wages, penalties, injunctive relief, and attorneys’ fees in

13   excess of twenty-five thousand dollars ($25,000).

14                                           Class Certification

15          2.      That this case be certified as a class action;

16           3.     That Plaintiff be appointed as the representative of the Class;

17           4.     That counsel for Plaintiff be appointed as Class Counsel.

18                                    As to the First Cause of Action

19           5.     That the Court declare, adjudge, and decree that Defendants violated California

20   Labor Code sections 510 and 1198 and applicable IWC Wage Orders by willfully failing to

21   pay all overtime wages due to Plaintiff and class members;

22           6.     For general unpaid wages at overtime wage rates and such general and special

23   damages as may be appropriate;

24           7.     For pre-judgment interest on any unpaid overtime compensation commencing

25   from the date such amounts were due;

26           8.     For reasonable attorneys’ fees and for costs of suit incurred herein pursuant to

27   California Labor Code section 1194(a); and

28           9.     For such other and further relief as the Court may deem equitable and
                                                   Page 19
                                    FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 21 of 24



 1   appropriate.

 2                                  As to the Second Cause of Action

 3            10.   That the Court declare, adjudge and decree that Defendants violated California

 4   Labor Code sections 1194, 1197 and 1197.1 by willfully failing to pay minimum wages to

 5   Plaintiff and class members;

 6            11.   For general unpaid wages and such general and special damages as may be

 7   appropriate;

 8            12.   For pre-judgment interest on any unpaid compensation from the date such

 9   amounts were due;

10            13.   For reasonable attorneys’ fees and for costs of suit incurred herein pursuant to

11   California Labor Code section 1194(a);

12            14.   For liquidated damages pursuant to California Labor Code section 1194.2; and

13            15.   For such other and further relief as the Court may deem equitable and

14   appropriate.

15                                   As to the Third Cause of Action

16            16.   That the Court declare, adjudge, and decree that Defendants violated California

17   Labor Code sections 226.7 and 512(a) and applicable Industrial Welfare Commission (IWC)

18   Wage Order(s) by willfully failing to provide all meal periods to Plaintiff and class members;

19            17.   That the Court make an award to the Plaintiff and class members of one (1)

20   hour of pay at each employee’s regular rate of compensation for each workday that a meal

21   period was not provided;

22            18.   For all actual, consequential, and incidental losses and damages, according to

23   proof;

24            19.   For premiums pursuant to California Labor Code section 226.7(b);

25            20.   For pre-judgment interest on any unpaid meal period premiums from the date

26   such amounts were due; and

27            21.   For such other and further relief as the Court may deem equitable and

28   appropriate.
                                                  Page 20
                                    FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 22 of 24



 1                                  As to the Fourth Cause of Action

 2            22.    That the Court declare, adjudge and decree that Defendants violated California

 3   Labor Code section 226.7 and applicable IWC Wage Orders by willfully failing to provide all

 4   rest periods to Plaintiff and class members;

 5            23.    That the Court make an award to the Plaintiff and class members of one (l) hour

 6   of pay at each employee’s regular rate of compensation for each workday that a rest period

 7   was not provided;

 8            24.    For all actual, consequential, and incidental losses and damages, according to

 9   proof;

10            25.    For premiums pursuant to California Labor Code section 226.7(b);

11            26.    For pre-judgment interest on any unpaid rest period premiums from the date

12   such amounts were due; and

13            27.    For such other and further relief as the Court may deem equitable and

14   appropriate.

15                                   As to the Fifth Cause of Action

16            28.    That the Court declare, adjudge and decree that Defendants violated California

17   Labor Code sections 201, 202, and 203 by willfully failing to pay all overtime wages,

18   minimum wages, and meal and rest period premium wages owed at the time of termination of

19   the employment of Plaintiff and other class members no longer employed by Defendants.

20            29.    For all actual, consequential and incidental losses and damages, according to

21   proof;

22            30.    For statutory wage penalties pursuant to California Labor Code section 203 for

23   Plaintiff and all other class members who have left Defendants’ employ;

24            31.    For pre-judgment interest on any unpaid wages from the date such amounts

25   were due; and

26            32.    For such other and further relief as the Court may deem equitable and

27   appropriate.

28
                                                    Page 21
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 23 of 24



 1                                  As to the Sixth Cause of Action

 2            33.   That the Court declare, adjudge and decree that Defendants violated the

 3   recordkeeping provisions of California Labor Code section 226(a) and applicable IWC Wage

 4   Orders as to Plaintiff and class members, and willfully failed to provide accurate itemized

 5   wage statements thereto;

 6            34.   For all actual, consequential and incidental losses and damages, according to

 7   proof;

 8            35.   For statutory penalties and injunctive relief pursuant to California Labor Code

 9   section 226(e) and (h); and

10            36.   For such other and further relief as the Court may deem equitable and

11   appropriate.

12                                 As to the Seventh Cause of Action

13            37.   That the Court declare that XPO's policies and/or practices violate

14   California law by failing to reimburse all business expenses incurred by Drivers in the

15   discharge of their duties as employees of XPO violates California Labor Code § 2802;

16            38.   For all actual, consequential and incidental losses and damages, according to

17   proof;

18            39.   For an award of damages in the amount of unpaid unreimbursed business

19   expenses, pursuant to California Labor Code Section 2802, according to proof;

20            40.   For pre-judgment interest on any unpaid unreimbursed business expenses from

21   the date such amounts were due; and

22            41.   For such other and further relief as the Court may deem equitable and

23   appropriate.

24                                 As to the Eighth Cause of Action

25            42.   That the Court declare, adjudge and decree that Defendants violated California

26   Business and Professions Code sections 17200, et seq. by failing to pay overtime

27   compensation due, failing to pay at least minimum wages for all hours worked, failing to

28   provide meal and rest periods or premium wages in lieu thereof, failing to provide accurate
                                                  Page 22
                                   FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-07039-WHO Document 91 Filed 08/19/19 Page 24 of 24



 1   wage statements, and failing timely to pay all earned wages during employment and upon

 2   termination;

 3              43.   For restitution of unpaid wages to Plaintiff and all class members and

 4   prejudgment interest from the day such amounts were due and payable;

 5              44.   For the appointment of a receiver to receive, manage and distribute any and all

 6   funds disgorged from Defendants and determined to have been wrongfully acquired by

 7   Defendants as a result of violations of California Business & Professions Code sections 17200

 8   et seq.;

 9              45.   For reasonable attorneys’ fees and costs of suit incurred herein pursuant to

10   California Code of Civil Procedure section 1021.5; and

11              46.   For such other and further relief as the Court may deem equitable and

12   appropriate.

13                                    As to the Ninth Cause of Action

14              47.   For penalties for each violation of the Labor Code Private Attorneys General

15   Act of 2004 (“PAGA”).

16   Dated: August 16, 2019                          Respectfully submitted,
17                                                   The Bainer Law Firm
18
                                                 By: /s/ Matthew R. Bainer
19                                                    Matthew R. Bainer, Esq.
                                                      Attorneys for Plaintiff Hector Ibanez
20

21   Dated: August 16, 2019                          MARA LAW FIRM, PC
22
                                                 By: /s/ David Mara
23
                                                      David Mara, Esq.
24                                                    Jamie Serb, Esq.
                                                      Tony Roberts, Esq.
25                                                    Attorneys for Plaintiffs

26
27

28
                                                    Page 23
                                    FIRST AMENDED CLASS ACTION COMPLAINT
